Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 15/669,002, filed on August 4, 2017, which is a CON of 14/579,928, now USPN 9,752,830 filed on December 18, 2014, which is CIP of PCT/CA2013/001086 file on December 20, 2013, which claims benefit to ZA ZA2014/04454 filed on June 18, 2014 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on August 21, 2019 has been considered by the Examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 18 has been renumbered 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey et al. (US Pub. 2006/0196369) (cited by applicant).
Regarding claim 14, McCaffrey et al. discloses a spit shell circular furnace and binding systems for circular furnaces comprising: a refractory (16) (Abstract), surrounding a furnace space (12), for dissipating heat when the furnace space is heated; a force exerting member (32) for contracting a segment outer shell (20) around the refractory (16), toward the furnace space, as the refractory contacts when the furnace space is cooling (Fig. 1-4; Par. 21 and 27-32).
Regarding claim 15, McCaffrey et al. discloses the force exerting member (32) allows the refractory (16) to expand when the furnace space (12) is heated and exerts a compressive force on the refractory as the refractory contracts when the furnace space is cooling (Fig. 1-4; Par. 27-32).
Regarding claim 18, McCaffrey et al. discloses the force exerting member (32) comprises a plurality of pressing members (42) disposed around an outer surface of the segmented outer shell (20), each pressing member (42) for pressing against an outer surface and thereby exerting a compressive force thereon (Fig. 1, 3 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pat. 4,886,247) (cited by applicant) in view of Wieland et al. (US Pat. 5,218,615) (new cited).
Regarding claims 1 and 8, Hoffman et al. discloses a ceramic brick retainer band for steel ladle comprising: a refractory (24 and 26), surrounding a furnace space, for 
Regarding claims 2-3 and 9-10, Hoffman et al. discloses the sacrificial thickness is determined from a predictable consistency of molten slag formed during use of the metallurgical furnace for smelting minerals (Fig. 3-4 shown the thickness of brick layer 24 and 26).
Regarding claim 4, Wieland et al. discloses the sacrificial thickness varies along the height of the refractory according to differing properties of material within the refractory at varying heights (Fig. 1-5 shown the brick 1 with the thickness varies along the high via by the depression).
Regarding claims 5-7 and 11-13, Hoffman et al. discloses the first plurality of bricks (24) and the second plurality of bricks (26) are staggered throughout the refractory.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey et al. (US Pub. 2006/0196399) in view of Venter (US Pub. 2015/0173131) (cited by applicant).
Regarding claim 16, McCaffrey et al. discloses substantially all features of the claimed invention as set forth above including the force exerting member (32)  comprises at least one band (30) disposed around an outer surface of the segment outer shell (20) (Fig. 1) except the force exerting member comprises at least one cable.  Venter discloses the force exerting member comprises at least one cable (31/32) (Par. 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in McCaffrey et al., the force exerting member comprises at least one cable, as taught by Venter, for the purpose of suitable to the user application in order for the tension element to define a tensionable loop.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/8/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761